Citation Nr: 1510687	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-32 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, of which the Veteran was notified in September 2012.  


FINDINGS OF FACT

1.  In a December 2003 rating decision, of which the Veteran was notified in January 2004, the Winston-Salem, North Carolina RO denied the Veteran's claim for service connection for bilateral hearing loss; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the December 2003 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The Veteran's bilateral sensorineural hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor. 

4.  The Veteran's tinnitus is likely the result of the Veteran's bilateral sensorineural hearing loss.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, in which the RO denied the Veteran's claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2014).

2.  As evidence pertinent to the claim for service connection for bilateral hearing loss, received since the RO's December 2003 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.310, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.


II.  New and Material Evidence

In December 2003, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was informed of the decisions and did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's December 2003 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006, 2014).

The evidence of record for the December 2003 rating decision consisted of service treatment records and private treatment records.  The basis for the RO's denial was that the evidence did not demonstrate that the condition arose during or was caused by military service.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

In connection with his claim to reopen, the Veteran submitted lay statements from his brother and wife indicating that they first began to notice the Veteran's subjective difficulties hearing, manifest through speaking very loudly and regularly requiring people to repeat themselves, when he visited home during active service and since that time.  The Veteran also submitted a statement in March 2012 indicating that when he began work at Camp Lejeune in August 1958, hearing loss was noted during his pre-employment physical.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran's hearing loss arose during or is related to military service.  Therefore it is new and material, and reopening the claim for service connection for bilateral hearing loss is warranted.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).  Recently, the Court held that "organic disease of the nervous system" should also be interpreted to include tinnitus, at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, -- Vet App. --,  No. 13-0540, 2015 WL 510609 (February 9, 2015).
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

IV.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in August 2012.  The audiometric results documented in the examination report show that the Veteran has a degree of hearing loss which meets the requirements of a current "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred during service.  38 C.F.R. § 3.303.

The Veteran asserts that he served in the US Navy as an airman, and that he spent the majority of his military service working on the flight line and in the hangers without hearing protection, and that he was exposed to significant levels of noise.  The Veteran's DD-214 includes a specialty number of 0062-01 and does not specify a related civilian occupation.  The Board notes, however, that the listed rank and rating as "AN" means that the Veteran was in an aviation related job at a fairly junior level, and the Veteran's last duty assignment was at a Naval Air Station in Atlantic City, New Jersey.  As this is consistent with the Veteran's reports of working on the flight line with exposure to jet engines, the Board will resolve all reasonable doubt in the Veteran's favor in finding that it is at least as likely as not that he was exposed to excessive noise during military service.  

The Veteran was provided with a VA examination in August 2012.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of events in military service, reasoning that the Veteran's separation examination suggested normal hearing by whispered speech test, there was no concession regarding military noise exposure, and private treatment records included a diagnosis of Meniere's disease for the past approximately 10 years, suggesting that the hearing loss was not noise-induced.

The Veteran's service treatment records have been associated with the claims file.  At both a November 1955 entrance examination and an August 1957 separation examination, the Veteran demonstrated normal hearing on whispered voice testing.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal). The separation examination did not include an audiometric evaluation. Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02. See also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.)  The Board finds the normal whisper voice test at separation is not particularly probative as to the question of whether there was a diminution of hearing acuity during service.

Although the VA examiner's opinion represents negative evidence, against the Veteran's assertion that his current bilateral hearing loss is related to his in-service noise exposure, the Board finds that it is entitled to little probative weight.  While the examiner considered the medical evidence of record, there is no indication in the opinion that he reviewed or considered the lay evidence provided by the Veteran, the Veteran's brother and spouse, and a former coworker of the Veteran that seems to demonstrate that the Veteran has experienced hearing difficulties since military service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements unless found by the Board to be not credible); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  

The Board could remand the case for another opinion on the matter.  However, in light of the Veteran's advanced age, the Board has determined that a VA Training Letter on Hearing Loss provides enough information about the likely causes of sensorineural hearing loss, the type that this Veteran has, to resolve the benefit of the doubt on the remaining issue of the likelihood of a connection between the Veteran's current hearing loss and noise exposure in service.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.

The Board also notes that an August 2003 private treatment record includes diagnoses of both Meniere's disease and "neurosensory hearing loss due to noise exposure, bilaterally in the high frequency range while in the military."  Although no rationale was provided, thus significantly diminishing the probative value of this finding, when considered in relation to the Training Letter, as well as the competent lay statements of the Veteran, his family, and a coworker regarding the Veteran's functional difficulties with hearing, the Board finds that the evidence is at least in equipoise regarding the issue of whether the Veteran's current hearing loss disability was at least in part caused by his exposure to excessive noise during military service.  There being at least an approximate balance of positive and negative evidence regarding this issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

In sum, the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss "disability"; it is at least as likely as not that the Veteran experienced excessive noise exposure from engine noise during active duty and, resolving reasonable doubt in favor of the Veteran, his current hearing loss is at least as likely as not etiologically related to his in-service noise exposure.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether service connection for hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

V.  Tinnitus

The Veteran contends that he has tinnitus that began during, or shortly after service.  At the August 2012 examination, the Veteran reported recurrent tinnitus which had an onset shortly after military service, in approximately 1958.  The VA examiner opined that the Veteran's tinnitus at least as likely as not is related to his hearing loss, and because it began after service, was less likely than not related to service.

VA Training Letter 10-02 notes that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  The Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the subjective nature of tinnitus, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Now that the Board has granted service connection sensorineural hearing loss in this decision, service connection for tinnitus may be granted on a secondary basis as a disability proximately due to or resulting from the service-connected hearing loss.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  In this regard, the Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  The VA Training Letter also notes that "[s]ensorineural hearing loss . . . is the most common cause of tinnitus."  Training Letter at 5.  Accordingly, based on the foregoing information and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 54


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


